DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Petras (6607455) in view of Campanaro (20110059816).

 	Regarding claim 1, Petras (Figures 1-7) teaches a ball game apparatus, comprising: a centerpiece apparatus member having an outer frame member, an inner frame member disposed inside the outer frame member, and a surface disposed on the inner frame member (See annotated figure 1 in this document; See Fig. 1A of Petras); a plurality of shaped members (See annotated figure 1 in this document; See Fig. 1A of Petras) coupled between the outer and inner frame members; and a ball member (Col. 6, Lines 40-43) configured to bounce off the surface and the plurality of shaped members, wherein a top end of the outer frame member is spaced from a top end of the inner frame member, the plurality of shaped members are coupled between the top end of the outer frame member and the top end of the inner frame member, and each shaped member is directed toward a respective player position spaced from the shaped member (See annotated figure 1 in this document; See Fig. 1A of Petras).
 	It is noted that claim recitation of “each shaped member is directed toward a respective player position spaced from the shaped member” is directed to the intended use of the claimed apparatus and the prior art if fully capable of performing the recited intended use limitation.
 	Petras does not teach a raised platform surface disposed on the inner frame member.
 	Campanaro (Figures 1-5) teaches a raised platform surface (Fig. 1, Part No. 150, 155) (Para. 0016) disposed on the inner frame member (Fig. 1, Part No. 140) (Para. 0015-0016).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Petras with a raised platform surface disposed within on inner frame member as taught by Campanaro as a means of simple substitution of one known element (a net surface for rebounding a ball) for another (a flat solid surface/platform for rebounding a ball) to obtain predictable results (a ball rebounding surface) (Campanaro: Para. 0016) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).














[AltContent: textbox (Figure 1: Petras Reference)]
    PNG
    media_image1.png
    1337
    940
    media_image1.png
    Greyscale


	Regarding claim 2, the modified Petras (Figures 1-7) teaches the outer frame member and the inner frame member are formed in a polygonal shape (See fig. 1A).  


	Regarding claim 4, the modified Petras (Figures 1-7) teaches each shaped member of the plurality of shaped members is angled with respect to the surface (See annotated figure 1 in this document; See fig. 1A).
	The modified Petras does not teach a raised platform surface.	
 	Campanaro (Figures 1-5) teaches a raised platform surface (Fig. 1, Part No. 150, 155) (Para. 0016) disposed on the inner frame member (Fig. 1, Part No. 140) (Para. 0015-0016).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with a raised platform surface disposed within on inner frame member as taught by Campanaro as a means of simple substitution of one known element (a net surface for rebounding a ball) for another (a flat solid surface/platform for rebounding a ball) to obtain predictable results (a ball rebounding surface) (Campanaro: Para. 0016) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 7, the modified Petras (Figures 1-7) teaches a ball game apparatus, comprising: a surface disposed on the inner frame member, the raised surface having a rectangular shape. 
 	The modified Petras does not teach the raised platform surface is formed in a hexagonal shape.  
	Campanaro (Figures 1-5) teaches the raised platform surface is formed in a hexagonal shape (Para. 0015).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with the raised platform surface is formed in a hexagonal shape as taught by Campanaro as a means of providing a ball rebounder having a raised platform surface having a circular, hexagonal, octagonal, pentagonal, or polygonal configuration (Campanaro: Para. 0015).


	Regarding claims 8-9, the modified Petras (Figures 1-7) teaches a ball game apparatus, comprising: a centerpiece apparatus member having an outer frame member, an inner frame member disposed inside the outer frame member, and a raised surface disposed on the inner frame member (See annotated figure 1 in this document; See Fig. 1A of Petras).
 	The modified Petras does not teach a floor markings layout is disposed around the centerpiece apparatus, the floor markings layout including an area into which, during a serve, the ball member must bounce after having first bounced off the raised platform surface during the serve, the floor markings layout include one or more first shaped zones disposed at a first distance away from the centerpiece apparatus and one or more second shaped zones disposed at a second distance away from the centerpiece apparatus, and wherein the floor markings layout provide a pattern of floor marking areas that is symmetrical to the centerpiece apparatus such that an even number of players will participate in a ball game using the ball game apparatus.  
 	It is noted that the recitation in claim 8 of “a floor markings layout is disposed around the centerpiece apparatus, the floor markings layout including an area into which, during a serve, the ball member must bounce after having first bounced off the raised platform surface during the serve,” and the recitation in claim 9 of “the floor markings layout include one or more first shaped zones disposed at a first distance away from the centerpiece apparatus and one or more second shaped zones disposed at a second distance away from the centerpiece apparatus, and wherein the floor markings layout provide a pattern of floor marking areas that is symmetrical to the centerpiece apparatus such that an even number of players will participate in a ball game using the ball game apparatus” are directed to printed matter. Applicant’s specification (Para. 0040) discloses: “the floor markings 140 also referred to as "hopswatches" are zones placed on the floor,” and (Para. 0060) “the floor markings 340 also referred to as "hopswatches" are zones placed on the floor.” To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In the instant case,  claims 8-9 are directed towards conveying a message or meaning to a human reader independent of the supporting product (the playing zones can be placed on any surface) and the relationship between the printed matter and the substrate (the floor surface) is not new and unobvious. Therefore claims 8-9 are not given patentable weight.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Petras in view of Campanaro, further in view of Nichols (6569028).

	Regarding claims 3 and 5, the modified Petras (Figures 1-7) teaches the outer frame member and the inner frame member are formed in a polygonal shape (See annotated figure 1 in this document; See Fig. 1A of Petras). 
 	The modified Petras does not teach the outer frame member and the inner frame member are formed in a hexagonal shape.  
	Nichols (Figures 1-9) teaches the outer frame member and the inner frame member are formed in a hexagonal shape (Col. 9, Lines 9-21).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with the outer frame member and the inner frame member are formed in a hexagonal shape as taught by Nichols as a means of providing a ball game apparatus having inner and outer frame members formed of different shapes (Nichols: Col. 9, Lines 9-21).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petras in view of Campanaro, further in view of Steen (4703931).

	Regarding claim 6, the modified Petras (Figures 1-7) teaches a ball game apparatus, comprising: a plurality of shaped members coupled between the outer and inner frame members (See annotated figure 1 in this document; See Fig. 1A of Petras). 
 	The modified Petras does not teach each shaped member of the plurality of shaped members is formed in a trapezoid shape.  
 	Steen (Figures 1-8) teaches each shaped member of the plurality of shaped members (28, 30) is formed in a trapezoid shape (Col. 3, Lines 48-59).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with the plurality of shaped members is formed in a trapezoid shape as taught by Steen as a means of changing the shape/configuration of shaped members of a ball rebound apparatus to provide for trapezoidal shaped members (Steen: Col. 3, Lines 48-59) (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claims 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petras in view of Campanaro (20110059816) and Traustason (20160045800).

	Regarding claim 10, Petras (Figures 1-7) teaches a ball game apparatus, comprising: a centerpiece apparatus member having an outer frame member, an inner frame member disposed inside the outer frame member, and a surface disposed within the inner frame member (See annotated figure 1 in this document; See Fig. 1A of Petras); a plurality of shaped members coupled between the outer and inner frame members (See annotated figure 1 in this document; See Fig. 1A of Petras); and a ball member (Col. 6, Lines 40-43) configured to bounce off the surface and the plurality of shaped members, wherein a top end of the outer frame member is spaced from a top end of the inner frame member (See annotated figure 1 in this document; See Fig. 1A of Petras), the plurality of shaped members are coupled between the top end of the outer frame member and the top end of the inner frame member (See annotated figure 1 in this document; See Fig. 1A of Petras), and wherein each shaped member is directed toward a respective player position spaced from the shaped member (See annotated figure 1 in this document; See Fig. 1A of Petras). 
	It is noted that claim recitation of “each shaped member is directed toward a respective player position spaced from the shaped member” is directed to the intended use of the claimed apparatus and the prior art if fully capable of performing the recited intended use limitation.
 	Petras does not teach a raised platform surface disposed within the inner frame member, at least one sensor coupled to the centerpiece apparatus; a light emitting member coupled to the at least one sensor, wherein the light emitting member emits a first colored light when the at least one sensor detects contact by the ball member on the raised platform surface or on the plurality of shaped members and a second color light when the at least one sensor detects contact by the ball member on a vertical face of the outer frame member.
	Campanaro (Figures 1-5) teaches a raised platform surface (Fig. 1, Part No. 150, 155) (Para. 0016) disposed within the inner frame member (Fig. 1, Part No. 140) (Para. 0015-0016).
 	Traustason (Figures 1-21) teaches at least one sensor coupled to the centerpiece apparatus (Para. 0023); a light emitting member coupled to the at least one sensor (Para. 0023), wherein the light emitting member emits a first colored light when the at least one sensor detects contact by the ball member on the raised platform surface or on the plurality of shaped members and a second color light when the at least one sensor detects contact by the ball member on a vertical face of the outer frame member (Para. 0023, 0027).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Petras with a raised platform surface disposed within the inner frame member as taught by Campanaro as a means of simple substitution of one known element (a net surface for rebounding a ball) for another (a flat solid surface/platform for rebounding a ball) to obtain predictable results (a ball rebounding surface) (Campanaro: Para. 0016) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide Petras with the light emitting member emits a first colored light when the at least one sensor detects contact by the ball member on the raised platform surface or on the plurality of shaped members as taught by Traustason as a means of providing a ball game apparatus with sensors that detect pressure on a portion of the target and emit different colored lights when different parts of the apparatus are hit by a ball ( Traustason: Para. 0027).


	Regarding claim 13, the modified Petras (Figures 1-7) teaches each shaped member of the plurality of shaped members is angled with respect to the raised platform surface (See annotated figure 1 in this document; See Fig. 1A of Petras).


	Regarding claim 15, the modified Petras (Figures 1-7) teaches a ball game apparatus, comprising: a centerpiece apparatus member having an outer frame member, an inner frame member, and a surface disposed on the inner frame member (See annotated figure 1 in this document; See Fig. 1A of Petras). 
 	The modified Petras does not teach the raised platform surface is formed in a hexagonal shape.  
	Campanaro (Figures 1-5) teaches the raised platform surface is formed in a hexagonal shape (Para. 0015).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with he raised platform surface is formed in a hexagonal shape as taught by Campanaro as a means of providing a ball rebounder having a raised platform surface having a circular, hexagonal, octagonal, pentagonal, or polygonal configuration (Nichols: Col. 9, Lines 9-21).

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petras in view of Campanaro and Traustason, further in view of Nichols.

	Regarding claim 11, the modified Petras (Figures 1-7) teaches the outer frame member and the inner frame member are formed in a polygonal shape (See annotated figure 1 in this document; See Fig. 1A of Petras).  


	Regarding claim 12, the modified Petras (Figures 1-7) teaches the outer frame member and the inner frame member are formed in a polygonal shape (See annotated figure 1 in this document; See Fig. 1A of Petras). 
 	The modified Petras does not teach the outer frame member and the inner frame member are formed in a hexagonal shape.  
	Nichols (Figures 1-9) teaches the outer frame member and the inner frame member are formed in a hexagonal shape (Col. 9, Lines 9-21).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with the outer frame member and the inner frame member are formed in a hexagonal shape as taught by Nichols as a means of providing a ball game apparatus having inner and outer frame members formed of different shapes (Nichols: Col. 9, Lines 9-21).  


	Regarding claim 16, the modified Petras (Figures 1-7) teaches a ball game apparatus, comprising: a centerpiece apparatus member having an outer frame member, an inner frame member, and a surface disposed on the inner frame member (See annotated figure 1 in this document; See Fig. 1A of Petras). 
 	The modified Petras does not teach the outer and inner frame members are formed in a hexagonal shape.
	Nichols (Figures 1-9) teaches the outer and the inner frame members are formed in a hexagonal shape (Col. 9, Lines 9-21).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with the outer and the inner frame members are formed in a hexagonal shape as taught by Nichols as a means of providing a ball game apparatus having inner and outer frame members formed of different shapes (Nichols: Col. 9, Lines 9-21).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petras in view of Campanaro and Traustason, further in view of Steen.

	Regarding claim 14, the modified Petras (Figures 1-7) teaches a ball game apparatus, comprising: a plurality of shaped members (Fig. 3, Part No. 40, 50) coupled between the outer and inner frame members (10).  
	The modified Petras does not teach each shaped member of the plurality of shaped members is formed in a trapezoid shape.  
 	Steen (Figures 1-8) teaches each shaped member of the plurality of shaped members (28, 30) is formed in a trapezoid shape (Col. 3, Lines 48-59).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Petras with each shaped member of the plurality of shaped members is formed in a trapezoid shape as taught by Steen as a means of changing the shape/configuration of shaped members of a ball rebound apparatus to provide for trapezoidal shaped members (Steen: Col. 3, Lines 48-59) (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection uses a different interpretation of the prior art of Petras. It is noted that (in view of applicant’s RCE/amendment to clams 1 and 10) a new interpretation of the prior art of Petras is being used to teach the amended limitations of the claims (See annotated fig. 1 in this document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711